DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner to search both Groups.  This is not found persuasive because Group I does NOT require the second (or any other) antenna element being disposed ON the second (or any) flexible substrate required by Group II; this material difference warrants two, separate inventions to be restricted.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murata et al. (US 2020/0373646).
In regards to claim 12, Murata discloses of an antenna module comprising: a first substrate (for example 130A); a first antenna (for example 121A) disposed to radiate a radiation pattern in a first direction on the first substrate (130A); second antennas (for example 121, also see plurality of antennas in Figs 5A, 6A, 7A-7B, 8-9); and flexible substrates (for example 135B) electrically connected between the first substrate (130A) and the second antennas (121), respectively, wherein the flexible substrates (135B) are respectively extended from the first substrate (130A) in at least second and third directions (for example see Figs 14A-14B).  
In regards to claim 13, Murata discloses of the antenna module of claim 12, wherein the first direction, the second direction, and the third direction are all different from each other (for example see Fig 14B, extended away (up and to the left as illustrated) from the first substrate 130A and first antenna 121A).  
In regards to claim 14, Murata discloses of the antenna module of claim 12, further comprising a second substrate (for example 130) electrically connected between one of the second antennas (121) and one of the flexible substrates (135, for example see Figs 14A-14B).  
In regards to claim 19, Murata discloses of the antenna module of claim 12, wherein at least one of the flexible substrates includes a liquid crystal polymer (LCP, for example see Paragraph 0050).  
In regards to claim 20, Murata discloses of an electronic device comprising the antenna module of claim 12 (for example see Figs 14A-14B).  
In regards to claim 21, Murata discloses of the electronic device of claim 20, further comprising a baseband IC disposed on a base substrate and connected to one or more of the first, second, and third ICs (for example see Paragraphs 0041).  

Allowable Subject Matter
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna module comprising: first and second antennas; first and second integrated circuits (ICs) electrically connected to the first and second antennas, respectively; a first substrate connected between the first antenna and the first IC; a second substrate connected between the second antenna and the second IC; a flexible substrate electrically connected between the first and second substrates and having a flexibility greater than flexibilities of each of the first and second substrates; and a third IC connected to the first substrate, electrically connected to the first IC through the first substrate, and electrically connected to the second IC through the first substrate, the flexible substrate, and the second substrate, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-11 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 15, the prior art does not disclose of the antenna module of claim 14, further comprising: a first integrated circuit (IC) disposed on the first substrate and electrically connected to the first antenna; and a second IC disposed on the second substrate and electrically connected to the one of the second antennas, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 16 is also objected to as being dependent on claim 15.  
In regards to claim 17, the prior art does not disclose of the antenna module of claim 12, further comprising: a first integrated circuit (IC) disposed on the first substrate and electrically connected to the first antenna; and a third IC disposed on the first substrate and electrically connected to the first IC, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 18 is also objected to as being dependent on claim 17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844